OPINION — AG — ** PENALTY — FORFEITURE — RECOVERY ** INASMUCH AS THE STATUTE UNDER WHICH YOU CONTEMPLATE PROCEEDING WAS ENACTED IN 1947, LONG AFTER THE ENACTMENT OF THE PROVISIONS OF 12 O.S. 95 [12-95], AND SINCE SAID STATUTE PROVIDES THAT ANY ACTION FILED BY YOU THEREUNDER WILL BE FILED " IN THE NAME OF THE STATE OF OKLAHOMA ", THAT PENALTIES RECOVERED WILL BE RECOVERED BY " THE STATE ", AND THEN WHEN COLLECTED SAME WILL BE PAID TO THE " COMMISSIONERS OF THE LAND OFFICE, WHO SHALL CREDIT TO THEM TO THE PERMANENT SCHOOL FUND OF THIS STATE " AND IN VIEW OF THE DECISION OF OUR SUPREME COURT IN THE ' WOOTEN ' CASE (129 P.2d 584) THE AG CONCURRS IN THE CONCLUSION REACHED BY YOU; YOU ARE 'NOT' BARRED BY 12 O.S. 95 [12-95] FROM FILING AN ACTION. (CIVIL ACTION, LEGAL, REAL ESTATE, COLLECTION, LIABILITY, JUDGMENT, JUDGEMENT, CORPORATION, LIMITATIONS) CITE: 12 O.S. 95 [12-95], 19 O.S. 1.25 [19-1.25], 18 O.S. 1.19 [18-1.19], 18 O.S. 1.25 [18-1.25], 18 O.S. 1.23 [18-1.23], 18 O.S. 1.24 [18-1.24] (FRED HANSEN)